IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,

V. I.D. No. 1606018986A

DOMINIQUE MELTON,

Defendant.

Submitted: May 9, 2018
Decided: June 21, 2018

Upon Defendant’s Motion for Postconviction Relief
DENIED

M

Upon consideration of the Motion for Postconviction Relief filed by
Defendant Dorninique Melton (“Defendant”); Rule 61 of the Superior Court Rules
of Crirninal Procedure (“Rule 61”); the facts, arguments, and legal authorities set
forth in Defendant’s Motion; statutory and decisional law; and the entire record in
this case, the Court hereby finds as follows:

l. On January 23, 2017, the day trial Was scheduled to begin, Defendant
pled guilty to Robbery Second Degree, Assault Second Degree, Possession of a
Firearm During Comrnission of a Felony, and Conspiracy Second Degree.
Defendant Was represented by John S. Malik, Esquire (“Trial Counsel”).

2. Defendant Was sentenced on March 24, 2017 as folloWs: for Possession

of a Firearm During Commission of a Felony, 5 years at Level 5, no probation to

folloW; for Conspiracy Second Degree, 60 days at Level 5, no probation to follow;
for Assault Second Degree, 8 years at level 5, suspended after l year for Level 4
DOC Discretion, suspended after 6 months for Level 3; and for Robbery Second
Degree, 5 years at Level 5, suspended after l year for 2 years at Level 3.

3. Defendant did not file a direct appeal. The judgment of conviction
became final on April 23, 2017.l

4. On March 14, 2018, Defendant filed a Motion for Postconviction Relief
(“PCR Motion”) as a self-represented litigant. Defendant raises two interrelated
claims in his PCR Motion. First, Defendant claims that Trial Counsel Was
ineffective by failing to provide Defendant With discovery materials produced by the
State under Superior Court Rule of Criminal Procedure 16 (“Rule 16”). Second,
Defendant claims that Trial Counsel coerced him into pleading guilty by not
providing him the requested discovery materials

5. Before addressing the merits for postconviction relief, this Court must
first consider the procedural requirements of Rule 61(i).2 A motion is procedurally

sufficient for consideration on the merits if it is the defendant’s first motion,3 the

 

1 Jackson v. State, 654 A.2d 829, 832 (Del. 1995) (explaining that a defendant Who
does not take a direct appear is subject to a “finality” date of 30 days after

sentencing).
2 Baz`ley v. State, 588 A.2d 1121, 1127 (Del. 1991).

3 Super. Ct. Crim. R. 61(i)(2).
2

motion is timely,4 and the motion does not assert grounds for relief already
adjudicated5 Defendant’s PCR Motion is his first motion for postconviction relief.
In addition, Defendant’s PCR Motion is timely because it Was filed Within 1 year of
April 23, 2017, the date on Which the judgment of conviction became final. Lastly,
Defendant’s PCR Motion does not appear to raise grounds for relief already
adjudicated Therefore, Defendant’s PCR Motion is not procedurally-barred, and
Will be considered on the merits.

6. Defendant first argues that Trial Counsel Was ineffective by failing to
provide him With discovery materials under Rule 16. Ineffective assistance of
counsel claims are governed by the two-prong test established in Strickland v.
Washington.6 In order to satisfy Strickland, the movant must demonstrate (l) that
counsel’s representation fell below an objective standard of reasonableness,7 and (2)
that counsel’s errors prejudiced the defendant.8 In considering the first prong, there
is a strong presumption that counsel’s actions Were professionally reasonable9 In
considering the second prong, the movant must show “that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding

 

4 Super. Ct. Crim. R. 61(i)(l).
5 Super. Ct. Crim. R. 61(i)(4).
6 466 U.S. 668 (1984).

7 Ia'. at 688.

8 Id. at 694.

9 [d. at 688.

would have been different.”10 Failure to prove either prong renders the claim
insufficient.11

7. Defendant cannot establish that Trial Counsel was ineffective under
Stricklana’. Defendant argues that Trial Counsel was required to provide Defendant
with all discovery materials under Rule 16 because Defendant “had the right to
review all the [S]tate had against [him].”12 Defendant misunderstands Rule 16.
While Rule 16 does entitle Defendant to the production of certain discovery
materials from the State,13 it does not entitle the Defendant to review all of the
evidence in the State’s possession.14 Moreover, under Rule 16(d), the Court may
issue a protective order that limits a defendant’s ability to review certain discovery
materials.15 In this case, the Court issued a protective order on October 17, 2016,
which prevented Trial Counsel from disclosing witness statements to Defendant. As
a result, contrary to Defendant’s arguments, Trial Counsel was bound by Court

Order not to produce certain discovery materials to Defendant, such that his failure

 

10 [a'. at 694.

11 Id. at 700.

12 Defendant’s Mot. For Postconviction Relief, March 14, 2018.

13 Super. Ct. Crim. R. 16.

14 For example, the names of witnesses are not ordinarily discoverable under Rule
16, and are protected from discovery by the Victim’s Bill of Rights. See Liket v.
State, 719 A.2d 935, 937-38 (Del. 1998); 11 Del. C. § 9403(a). In addition, pursuant
to Jencks v. Um`tea’ States, 353 U.S. 57 (1957), non-exculpatory interviews and
witness statements are not discoverable until the witness testifies at trial.

15 Super. Ct. Crim. R. 16(d)(l). '

4

to do so did not fall below an objective standard of reasonableness Therefore,
Defendant’s ineffective assistance of counsel claim under Strickland must fail.

8. Defendant’S second argument is that Trial Counsel coerced him into
pleading guilty by refusing to provide him with the discovery materials As
discussed, a protective order prohibited Trial Counsel from disclosing certain
discovery materials to Defendant. Therefore, Defendant cannot establish that Trial
Counsel withheld discovery in order to coerce Defendant to take a plea.

9. ln addition, Defendant has not otherwise established that his plea was
not knowing, intelligent, and voluntary. “A defendant bears the burden of proving
that his plea was involuntary or that he misapprehended his legal rights.”16
Moreover, “Absent clear and convincing evidence to the contrary, [a defendant] is
bound by all the representations he made at the plea colloquy.”17 Here, Defendant
has not set forth any facts or evidence to show that his plea was not knowing,
intelligent, and voluntary. Therefore, Defendant’s claim that his plea was somehow
coerced and involuntary must fail.

10. Accordingly, Defendant is not entitled to postconviction relief because

Defendant failed to establish that Trial Counsel was ineffective or that his guilty plea

was coerced.

 

16 State v. Sauna’ers, 2004 WL 772070, at *4 (Del. Super. Apr. 12, 2004).
17 Hammons v. State, 2005 WL 24l427l, at *l (Del.'2005). ' “

5

NOW, THEREFORE, this 21s1 day of June, 2018, Defendant’s Motion for
Postconviction Relief is hereby DENIED.

IT IS SO ORDERED.

   

 

The Mnm.~n%§neui